Citation Nr: 1549901	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for left leg contusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In August 2013, November 2014, and April 2015, the Board remanded the appeal for additional development.

In his September 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for April 2012, but in March 2012, the Veteran withdrew his request.  The Veteran has not since requested that a hearing be scheduled.  Therefore, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. § 20.70(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The April 2015 remand instructed the RO to return the claims file to the December 2014 examiner or suitable substitute in order to answer two questions.  First, the examiner was instructed to provide an opinion as to whether the Veteran has a current diagnosis of Muscle Group XII injury.  Second, the examiner was instructed to provide an opinion as to whether it is at least as likely as not that the Veteran's complaints of numbness and tingling in the left foot are neurological residuals of the left leg contusion.

In August 2015, an addendum opinion was obtained from the December 2014 VA examiner.  The examiner answered the first question satisfactorily.  However, the examiner did not provide any opinion as to whether it is at least as likely as not that the Veteran's complaints of numbness and tingling in the left foot are neurological residuals of the left leg contusion.  Instead, the examiner listed some medical records which noted normal strength of the lower extremities, normal sensations with monofilament, similar sensitivity between left and right lower extremities, no atrophy or weakness, and the same circumference at mid-calf of both lower extremities.  As such, the examiner did not provide the requested opinion and a remand is necessary in order to obtain the requested opinion.

Curiously, the Board also notes that the August 2015 addendum opinion reflects that the examiner was providing an addendum opinion to the prior medical opinion provided on June 11, 2015.  The Board does not find any June 11, 2015 medical opinion in the claims file and the August 2015 supplemental statement of the case does not mention or consider any June 11, 2015 VA medical opinion.  Instead, it notes that a duty to assist letter was sent to the Veteran on June 11, 2015, and such letter is in the claims file.  Therefore, on remand, an attempt should be made to locate any June 11, 2015 VA medical opinion report, if it exists.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any June 11, 2015 VA medical opinion report, which was mentioned in the August 2015 VA addendum opinion report.

All attempts to secure this evidence, to include any negative response, must be documented in the claims file by the AOJ.  In compliance with 38 C.F.R. § 3.159(c)(2) (2014), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the court martial records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  If any June 11, 2015 VA opinion report is not located or does not contain an opinion with adequate rationale regarding the etiology of the Veteran's complaints of numbness and tingling, return the claims file to the December 2014 VA examiner, if available, and request that the examiner review the claims file. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's complaints of numbness and tingling in the left foot are neurological residuals of the left leg contusion.

A complete rationale should be provided for all opinions.

If the December 2014 VA examiner is not available then another qualified VA examiner should be requested to provide the above opinion.  If the new examiner determines that another VA examination is necessary to accomplish this, then one should be scheduled. 

2.  Then, readjudicate the claim and, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




